Citation Nr: 1727432	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease of L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 through November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative disc disease L3-4 and L4-5, effective April 25, 2005, with a noncompensable initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.

The Veteran's disability rating was then increased to 10 percent disabling by an April 2012 rating decision.  The Veteran also perfected a timely appeal of the April 2012 rating decision. 

This issue was most recently before the Board in December 2014, but was remanded for further development and in order to afford the Veteran an examination. 

Testimony was received from the Veteran during an October 2014 Board hearing held in Waco, Texas before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to an initial disability rating higher than 10 percent for degenerative disc disease of L3-4 and L4-5.

The Veteran was previously afforded a VA examination for his increased rating claim in February 2015.  During the February 2015 examination, the examiner diagnosed the Veteran with degenerative arthritis of the L-S spine, herniated disc and back strain. 

However, the examiner was unable to perform range of motion testing because the Veteran had developed right leg ulcers from a leg brace and diabetes.  The examiner further noted that he was unable to perform the range of motion testing due to the Veteran's knees, diabetes mellitus and obesity.  

Since the case was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examinations dated in February 2015 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination is needed before the claims can be addressed on the merits.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the report. 

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain. 
If the Veteran is unable to perform the requested range of motion testing, the examiner should render an opinion as to what he or she believes the Veteran's range of motion would be if he were able.  If the examiner is unable to render such an opinion, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




